Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

1.	Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The Undue Experimentation Factors set forth in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1998), see also MPEP § 2164.01(a) and § 2164.04:

(A)	The Breadth of Claims
The breadth of the claims are very expansive without substantive support to enable one of ordinary skill in the art to make and/or use the invention. 
The basic format of the claim language clearly reflects this expansive breadth by claiming a desired outcome (i.e.  “reducing a time period”) that is achieved by the later descried elements. However, this essentially means that one of ordinary skill in the art would have to experiment across all the different permutations and variations these elements may be 
For example, the claim recites “creating an Artificial Intelligence (AIT) model…” as well as “calculating an index value...” One of ordinary skill in the art is only limited by the fact that the creation of the AIT model “uses historical data,” which is virtually a necessary element of an AIT mode. As such, one of ordinary skill in the art would have to scour the entirety of the art within the field of artificial technology in order to identify the techniques that would arrive at the desired outcome that the claims describe. While Applicant’s Specification discloses various well-known techniques (0031, Decision Tree Learning, Linear Regression, Logistic Regression, Random Forest, Naïve Bayes, or the like), this list is an open ended list, meaning that one of ordinary skill in the art would be not be meaningfully informed as all other techniques require similar experimentation. It is not even clear whether or not these are techniques that Applicant themselves has tried or believes to have potential, or if they merely listed known techniques. 
Furthermore, the “index value” is not merely calculated, i.e. performing a known calculation, but rather the claim requires the development of a formula or algorithm that the claim then calculates to arrives at their intended index value. Again while this delineates an intended utility of the created Artificial Intelligent model, the Applicant leaves the entire breadth of the fields of artificial intelligence and probability for one of ordinary skill in the art to have to experiment within before arriving at their intended outcomes.
In short, the claimed invention essentially would require one of ordinary skill in the art to invent their own artificial intelligence capable of performing the desired outcomes of the claims.

(B) 	The Nature of the Invention
The very nature of the claimed invention would require undue experimentation, as the claimed invention to create an artificial intelligence model at a single node of a block chain that 
Specifically, this artificial intelligence model is supposed to make determine (or probabilistic determinations) for the entirety of the blockchain, of which the artificial intelligence model does not have knowledge of. It is not even clear (as the disclosure does not show how such a determination can be made) whether or not the necessary information from other nodes of the block chain would be readily accessible to a particular node of the block chain given the typical privacy and encryption used within block chain technology. 
Similarly, this artificial intelligence model makes these determinations without limitation as to the nature or type of consensus that may or may not be formed. 
As such, the very nature of the claimed invention lacks an operable environment (i.e. a known set of devices, knowledge, and situations) that would then require one of ordinary skill in the art to either experiment across endless permutations to arrive at the claimed AIT.

(C) 	The State of the Prior Art
	The claimed invention runs contrary to the ordinary understanding of the prior art. Specifically, the state of the prior art utilizes a “consensus” in block chain operations. The claimed invention discloses an “an index value” that replaces the consensus in block chain operations. However, the claimed invention still claims ordinary block chain functionality, as action items dependent upon consensus are subsequently performed. As such, the state of knowledge in the prior art does not support the enablement of the claimed invention, as the claimed invention replaces an essential element of the prior art (e.g. consensus in block chain operations) without independently enabling how it’s replacement can be determined and utilized within the prior art. 


Lashkari, et al, "A Comprehensive Review of Blockchain Consensus Mechanisms, Pages 43,627- 43,645; Tables 1-8 provides a comprehensive descriptions of the various known consensus mechanisms utilized within block chain technology. Examiner notes for clarification that a “Probabilistic Finality” is distinct from the probability described in the claims, as “Probabilistic Finality” describes the nature of the consensus, rather than saying that a consensus is probable to occur.

Oyinloye, et al. "Blockchain Consensus: An Overview of Alternative Protocols," similarly provides a comprehensive overview of known consensus mechanisms, and further establishing the main stream consensus protocols (proof of work and proof of stake), neither of which is being used in the claim invention. Examiner notes that while the claimed invention describes “an index value indicating a probability that the consensus is true,” that this index values functions as if a consensus had occurred, namely in consensus dependent actions are taken based upon the index value. 

Sliwinski, et al. "ABC: Proof-of-Stake without Consensus," discusses block chain that do not utilize consensus. However, the Asynchronous Blockchain without Consensus differs greatly from the claimed invention, and as noted previously does not seek to pre-empt a consensus determination, but rather relaxes the notion of consensus.

Sgantzos, et. al, "Artificial Intelligence Implementations on the Blockchain. Use Cases and Future Applications," reviews the potential utilization of Artificial Intelligence on the blockchain, noting specifically that: “On the face of it, blockchain does not suggest itself easily as a platform for AI.” The implementation described therein is the usage of genetic algorithms, which are not disclosed as part of the claimed invention.

In conclusion, the state of the art is not such that one of ordinary skill in the art would be enabled to make or use the claimed invention based upon the disclosure. 

(D) 	The Level of One of Ordinary Skill
The claimed invention requires a combination of innovation at the intersection of artificial intelligence, probability, and block chain technology, i.e. the claimed invention requires one of ordinary skill in the art to create an artificial intelligence that can determine the probability of a consensus forming across an unknown number of other nodes for an unknown subject and therein utilize that probability for executing block chain operations. 
Such a task is not one that one of ordinary skill in the art, let alone in all three of the arts, would be able to achieve without undue experimentation. 

(E) 	The Level of Predictability in the Art
The fields of block chain technology and artificial technology are both new and evolving fields, and so have highly unpredictable in comparison to more mature and stable technologies. Furthermore, the nature of the art in and of itself is unpredictable given the highly variable types of block chain nodes, AI training data, and block chain determinations that are possible.


(F) 	The Amount of Direction Provided by the Inventor
The claimed inventor only provides a general listing of known techniques (which is open ended and furthermore, there is no indication that any of these techniques has been shown to create the desired AIT model of the claims) within the field of Artificial Intelligence (Specification, Para 0031) and provided another list of broadly described data (i.e. none of the listed data has to be used, and so there is no indication that any is more or less useful) that may be useful for creating the artificial intelligence model. (Specification, Para 0039)
As such, the claimed inventor only proposes the barest of directions to make and/or use the invention, which largely simply presents a list of known generic techniques and elements.

(G) 	The Existence of Working Examples 
The claimed invention does not provide any working examples, nor has Examiner found any upon search and consideration. The background provided in the Specification (Para, 0002, 0003, and 0004) only covers the known usage of distributed ledgers, i.e. block chains, and the implementation of consensus within them. The background makes no mention to the existence of working examples of artificial intelligence predicted consensus formation and utilization of that prediction in lieu of an affirmation consensus. 


(H) 	The Quantity of Experimentation Needed to Make or Use the Invention Based on the Content of the Disclosure


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


2.	Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	
	Claim 1 recites “reducing a time period between an assertion placed on the blockchain by an assertor blockchain node and execution of one or more action items dependent on a consensus of the assertion.” The claim language is unclear because the claim alleges to “reduce a time period;” however, the claim does not establish a prior time period for comparison. 
One of ordinary skill in the art would have no ability to determine the metes and bounds of the claims as the baseline for comparison is hypothetical in nature. For instance, if a shortcut is claimed to reduce the time of travel from A to B, merely providing the shortcut itself would not be capable of determining whether or not the shortcut actually reduce the time of travel. In order to evaluate whether or not a reduction has occurred, a specific period of time must be known beforehand. Therefore the claim lack the disclosure necessary to render the claim definite.
It should be further noted that given the claimed invention the scope of the “time period” being reduced by the claim is extremely broad, encompassing essentially any implementation and utilization of blockchain technology. As such this places a narrow limitation (i.e. only 

Claim 11 is rejected for the same reasons as Claim 1. Claims 2-10 and Claims 12-20 are rejected for the same reasons as Claim 1 and Claim 11 respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Related prior art in the fields of consensus: 
de Alfaro et al. (US 8781990 B1)
Kulshreshtha (US 8862492 B1), and 
Behrens et al. (US 20070239405 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442